DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image determining unit”, “parameter determining unit”, “preview image forming unit”, “image displaying unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the determined preview image".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 depends on claim 3 and therefore is rejected.
	Claim 8 recites “multiple grounds of matched image capture parameters” after previously reciting “matching multiple groups of image capture parameters”.  It is unclear whether the limitations are related to each other.

Claim 12 recites the limitation "the image capture parameters".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (U.S. Pub. No. 20120092515).
	Regarding claim 1, Yim discloses:
A method for image formation (in a camera using a CPU with a memory storing instructions for the CPU, par. 29, 41, 93, 94), comprising:
determining classification information on a to-be-captured image according to a live view image (CPU is used to store photographing setting information according to an input image in real time which may include determined place/position information including using a GPS receiving apparatus or recognized scene information, subject information, 
determining at least two groups of image capture parameters of the to-be-captured image from a prestored parameter library based on the classification information on the to-be-captured image (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 54, 68, 71-74);
forming at least two preview images by using the at least two groups of image capture parameters to generate the at least two preview images (CPU is used to send the data of the determined one or more candidate images to the display controller 150 that controls display unit 71, par. 35, 41, 45, 68); and
displaying the at least two preview images on a screen (CPU is used to display the more than one candidate image corresponding to the obtained photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value, par. 35, 41, 68).
Regarding claim 3, Yim further discloses:

performing image capture based on one or more image capture parameters corresponding to the determined preview image (the determined photographing setting information is set and afterwards the photographing setting information can be applied to a live view image that is inputted in real time so as to generate a preview image and a capture image to which the photographing setting information is applied may be generated, can be stored in an image file, and can be recorded in a recording medium, par. 68-70).
Regarding claim 4, Yim further discloses:
adjusting one or more of the image capture parameters corresponding to the selected preview image (the determined photographing setting information is set and afterwards the photographing setting information can be applied to a live view image that is inputted in real time so as to generate a preview image and a capture image to which the photographing setting information is applied may be generated, can be stored in an image file, and can be recorded in a recording medium, par. 68-70).
Regarding claim 5, Yim further discloses:

obtaining one or more image capture parameters corresponding to a captured image from another electronic device, so as to at least one of form or update the parameter library (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value where a database or website can be accessed to update the candidate images, par. 35, 41, 54, 68, 71-74, 81, 82).
Regarding claim 7, Yim further discloses:
one preview image is selected by an electronic device by default, or the one preview image is selected based on input of a user (CPU is used to select the candidate image of the user can manually selected the candidate image, par. 63).

parameter library is user specific, and each user has a corresponding parameter library (photographer information can be obtained from the third database in correspondence to the determined candidate images, and the obtained photographer information can be provided to a user where candidate images can be displayed according to a photographer, par. 80).
Regarding claim 10, Yim further discloses:
parameter library is stored in a capturing apparatus or an electronic device (database (DB) 200 may be stored in the camera, par. 48-51), or
the parameter library is stored in an external server, and the capturing device is connected to the parameter library via a network (CPU is used to determine more than one candidate image corresponding to photographing setting information that is the same as the obtained photographing setting information or has a degree of similarity with respect to the obtained photographing setting information greater than a predetermined standard value where a database or website can be accessed to update the candidate images, par. 35, 41, 48-51 54, 68, 71-74, 81, 82).
Regarding claim 11, Yim further discloses:
classification information comprises at least one of a capturing scenario, a capturing position, a capturing geotag, or a capturing angle (determined place/position information including using a GPS receiving 
Regarding claim 12, Yim further discloses:
image capture parameters comprise at least one of a shutter speed, focusing information, a focal length, an aperture value, a light sensitivity, an exposure value, a white balance value, a brightness value, a saturation, or a contrast (determined place/position information including using a GPS receiving apparatus or recognized scene information, subject information, color information, face information, exposure information, etc., par. 35, 41, 47-53, 59-62, 64, 68, 71-74).
	Regarding claim 13, see the rejection of claim 1.
Regarding claim 14, see the rejection of claim 1 and note that the limitations of claim 14 were shown.
Regarding claim 15, see the rejection of claim 1 and note that the limitations of claim 15 were shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (U.S. Pub. No. 20120092515) in view of Bostick et al. (U.S. Pub. No. 20160142626).
Regarding claim 2, Yim is silent with regards to at least two preview images comprise thumbnail images each having a size less than a size of the live view image, and displaying the at least two preview images includes superimposing the at least two preview images on the live view image. Bostick discloses in par. 61, 77-88 and Fig. 9 that composition recommendations 1104 and 1106 based on a pre-photo scene composition 1102 including time and location can be superimposed over pre-photo scene composition 1102 where is can be seen that composition recommendations 1104 and 1106 are smaller than pre-photo scene composition 1102 and therefore are thumbnails relative to the full screen size.  As can be seen in par. 85 this is advantageous in that it can provide photographers with notifications of opportunities and recommendations for creating photos of their surroundings that have known (or likely) attractive object framing and compositional attributes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least two preview images comprise thumbnail images each having a size less than a size of the live view image, and displaying the at least two preview images includes superimposing the at least two preview images on the live view image.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (U.S. Pub. No. 20120092515) in view of Ellenby (U.S. Pub. No. 20110050909).


Conclusion
Regarding claim 8, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697